Name: 87/382/EEC: Commission Decision of 30 June 1987 approving an addendum to the Italian programme relating to the processing and marketing of wine pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  agricultural activity
 Date Published: 1987-07-24

 Avis juridique important|31987D038287/382/EEC: Commission Decision of 30 June 1987 approving an addendum to the Italian programme relating to the processing and marketing of wine pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 203 , 24/07/1987 P. 0046 - 0046*****COMMISSION DECISION of 30 June 1987 approving an addendum to the Italian programme relating to the processing and marketing of wine pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (87/382/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 7 July 1986 the Italian Government forwarded an addendum to the programme approved by Commission Decision 80/399/EEC (3) relating to the processing and marketing of wines, Whereas the addendum is a satisfactory follow-up to the abovementioned programme and provides for the development, modernization and rationalization of facilities for making, storing, ageing and marketing wine and facilities for derived products, and for improving quality and adapting to market requirements; whereas to that end, despite the criteria laid down by the Commission (4) for the choice of projects to be financed under Regulation (EEC) No 355/77, and in particular part B 3, point 16 thereof, investments for the production of quality wines psr in the Mezzogiorno and in other regions of Italy may be financed under the Regulation, provided that the price of the products concerned do as not exceed three times the guide price for the said quality wines psr; Whereas approval of the addendum in question does not relate to projects aimed mainly at the production or marketing of products not covered by Annex II of the Treaty; whereas, in addition, approval applies only to projects relating to wine of a type and quality which have reasonable marketing prospects; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in the wine sector in Italy; whereas the estimated time required for execution of the addendum does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the Italian programme relating to the procession and marketing of wine forwarded by the Italian Government on 7 July 1986 pursuant to Regulation (EEC) No 355/77 is hereby approved. Investments as referred to in part B 3, point 16, of the criteria laid down by the Commission for the choice of projects to be financed under Regulation (EEC) No 355/77, in respect of quality wines psr, the price of which does not exceed three times the guide price for the said products, may be financed under the programme. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 30 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 97, 15. 4. 1980, p. 48. (4) OJ No C 78, 26. 3. 1985, p. 7.